Colleen Mary O’Toole, Judge,
dissenting.
{¶ 47} Finding that summary judgment was improvidently granted in this case, I would reverse and remand.
{¶ 48} The majority premises its decision on the fact that Dr. Brodell did not fill out item 7.b. on the certification for medical leave presented to him, leading the majority to conclude that the form was not “complete.” I agree with the majority that pursuant to Section 825.307(a), Title 29, C.F.R., the nondisclosure provisions of the FMLA do not initiate until an employee submits to his or her employer a complete certification from a health-care provider. Thus, the question presented is whether the certification as filled out initially by Dr. Brodell was “complete.” I think it was.
{¶ 49} Section 2613, Title 29, U.S.Code provides as follows:
{¶ 50} “(b) Sufficient certification. Certification provided under subsection (a) shall be sufficient if it states—
{¶ 51} “(1) the date on which the serious health condition commenced;
{¶ 52} “(2) the probable duration of the condition;
{¶ 53} “(3) the appropriate medical facts within the knowledge of the health care provider regarding the condition;
{¶ 54} “(4)(A) * * *
{¶ 55} “(B) for purposes of leave under [Section 2612(a)(1)(D), Title 29, U.S.Code], a statement that the employee is unable to perform the functions of the position of the employee * * (Emphasis added.)
{¶ 56} These statutory requirements are substantially tracked by Section 825.306(a), Title 29, C.F.R., controlling the content of medical certifications.
{¶ 57} The information required for a “sufficient” certification pursuant to Section 2613(b)(1) through (3), Title 29, U.S.Code, is provided for at various points in the certification submitted to and filled out by Dr. Brodell. The information required by Section 2613(b)(4)(B) (i.e., that the employee’s health condition prevents them from working) is to be answered by the health-care provider at item 7. That provides, in toto:
{¶ 58} “7. a. If medical leave is required for the employee’s absence from work because of the employee’s own health condition (including absences due to pregnancy or a chronic condition), is the employee unable to perform work of any kind?
*348{¶ 59} “b. If able to perform some work, is the employee unable to perform any one or more of the essential functions of the employee’s job (the employee or the employer should supply you with information about the essential job functions)? If yes, please list the essential functions the employee is unable to perform:
{¶ 60} “c. If neither a. nor b. applies, is it necessary for the employee to be absent from work for treatment?” (Boldface sic.)
{¶ 61} In this case, Dr. Brodell filled out both items 7.a. and 7.c. with the phrase, “off work 4-25-05 to 6-27-05,” leaving 7.b. blank. That is, he indicated that Garland could not perform her functions as an employee, Section 2613(b)(4)(B), Title 29, U.S.Code, and that she required treatment for her condition. This information made the certification complete and sufficient for purposes of the statute. Admittedly, the answer given by Dr. Brodell to item 7. might very well be confusing to Garland’s employer, Seven Seventeen Credit Union, since he filled out two sections in what are meant to be mutually exclusive answers. Nevertheless, if Seven Seventeen wished for clarification of Dr. Bro-dell’s opinion, it was required to get Garland’s further authorization prior to contacting the doctor. It did not.
{¶ 62} Consequently, I respectfully dissent.